Citation Nr: 1019350	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  95-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to April 
1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1994 
decision of VA Regional Office (RO) in St. Petersburg, 
Florida that denied service connection for bilateral knee 
disability. 

The Veteran was afforded a personal hearing in September 1997 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  The case 
was remanded by Board decision in January 1998.  

By decision in September 1999, the Board denied the Veteran's 
claim.  The Veteran appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In February 
2001, the Court vacated the Board's September 1999 decision 
and remanded the matter for readjudication.  In February 
2002, the Board denied the Veteran's claim.  Thereafter, the 
Veteran appealed the Board's 2002 decision to the Court.  In 
February 2003, the Court vacated the Board's decision and 
remanded the matter for readjudication.  In October 2003, the 
Board remanded the case for compliance with the Court order 
and with the Veterans Claims Assistance Act of 2000 (VCAA).  
In November 2005, the Board denied the Veteran's claim.  The 
Court remanded the case for further evidentiary development 
in February 2007.  This case was subsequently remanded by the 
Board in May 2007 for further evidentiary development.

By decision dated in October 2008, the Board denied service 
connection for a left knee disability, and remanded the issue 
of service connection for a right knee disorder for further 
development.  The Veteran appealed to the Court of Appeals 
for Veterans Claims.  By Order dated in October 2009, the 
Court vacated the October 2008 decision, and remanded the 
case to the Board for further development and readjudication 
in accordance with the October 2009 Joint Motion for Remand.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Additional development is necessary prior to further 
disposition of the issue on appeal.

In the October 2009 Joint Motion for Remand, the parties 
found that in its October 2008 decision, the Board relied 
upon a January 2008 VA medical opinion that was based on an 
incorrect factual premise that the appellant did not have 
parachute jump activity in service.  It was noted, in 
essence, that the VA examiner found that the Veteran did not 
have repeated parachute jumps in service although his DD Form 
214 indicated that he had earned the Parachutist Badge.  It 
was further noted that on VA examination in December 2008 
pursuant to Board remand, that same examiner found that 
'there were no parachute jumps in service."  The parties 
pointed out that this situation was similar to a specific 
example referenced in McLendon v. Nicholson, 20 Vet.App. 79, 
81 (2006) where the Court recognized the legislative history 
of the Secretary's duty to assist, noting that duty as a 
paratrooper during service would necessitate a medical 
opinion regarding the etiology of a claimed arthritis 
disorder and whether it was related to military service as a 
paratrooper. McLendon at 83.  

The Court thus found that VA had erred in its duty to assist 
the Veteran by not obtaining an adequate medical examination 
as required by 38 U.S.C.A. § 5103A (d) (1) (West 2002 & Supp. 
2009).  The parties concluded that the evidence required that 
the case be remanded for the RO to schedule the appellant for 
a VA examination with the examiner accepting as fact that the 
Veteran had completed the requisite number of parachute jumps 
that had earned him the Parachutist Badge.  It was also 
directed that the examiner address the January 1995 operative 
report and December 2004 clinical evidence showing magnetic 
resonance imaging (MRI) findings of bucket handle tears of 
the medial menisci with loose fragments.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be 
scheduled for a VA examination by 
an appropriate VA physician 
(unless a physician is 
unavailable) to determine whether 
he now has knee disability related 
to service.  The claims folder 
should be provided to the examiner 
in connection with the 
examination.  All indicated tests 
and studies deemed necessary 
should be conducted and clinical 
findings should be reported in 
detail.  The examination report 
should reflect consideration of 
the Veteran's documented medical 
history, to include the January 
1995 and December 2004 clinical 
reports.  The examiner should 
accept as fact that the appellant 
earned the Parachutist Badge 
during active duty.  The examiner 
shall accept that the appellant 
had the requisite number of jumps 
to earn the badge.

Based on a thorough review of the 
evidence of record, the examiner 
should provide an opinion with 
complete rationale, as to whether 
it is at least as likely as not (a 
50 percent probability or better) 
the Veteran's current knee 
disabilities are related to 
service, or are unrelated to 
active duty. 

The examiner should provide 
thorough and detailed rationale 
for the opinions provided.

2.  If a physician is unavailable 
to conduct the examination, the 
AOJ must provide the reasons for 
the unavailability.

3.  The Veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report. See 38 C.F.R. § 3.655 
(2009).

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

5.  After taking any further 
development deemed 
appropriate, the RO should 
re-adjudicate the issue on 
appeal.  If the benefit is 
not granted, the appellant 
and his representative should 
be provided a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

